UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                              )
KAREN TURLEY and MICHAEL                      )
TURLEY,                                       )
                                              )
                                              )
              Plaintiffs,                     )
                                              )
      v.                                      )       Civil Action No. 14-cv-0004 (TSC)(AK)
                                              )
DISTRICT OF COLUMBIA,                         )
                                              )
              Defendant.                      )
                                              )


                                             ORDER

       Upon careful consideration of the record in this case, Magistrate Judge Kay’s Report &

Recommendation (ECF No. 22), and having received no objections or responses to the

Magistrate Judge’s Report and Recommendation from either of the parties to this case, the Court

hereby ADOPTS and ACCEPTS the Report and Recommendation in full. It is therefore

       ORDERED that Plaintiffs’ motion for attorney’s fees (ECF No. 19) is GRANTED IN

PART and DENIED IN PART; and it is further

       ORDERED that Plaintiffs are awarded total fees and costs of $10,503.79, as calculated

at pages 11-12 of Magistrate Judge Kay’s Report & Recommendation; and it is further

       ORDERED that the Court retains jurisdiction over this matter for the purpose of

enforcing the directives set forth in this order and resolving any disputes or other matters related

thereto.

       THIS IS A FINAL APPEALABLE ORDER.
Date: November 18, 2015

                          Tanya S. Chutkan
                          TANYA S. CHUTKAN
                          United States District Judge